DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following statements are a result of the Appeal Conference on 10/13/2021 between SPE Devon Kramer, MQAS Brain Casler, and the undersigned Examiner David Brandt.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Berchou on 10/29/2021.
The application has been amended as follows:
Claims 15-22 are cancelled
Claim 1 should read --An oil well installation, comprising: tubing arranged in a well and forming a flow channel to a surface level for well fluids originating from below said surface level; a pump disposed in said well; a linear actuator disposed in said well and configured to actuate said pump; said linear actuator comprising a stator having an inner opening and a shaft disposed in said opening and configured and arranged to reciprocate linearly in an axial direction relative to said stator under the effect of a magnetic field generated by said stator; a cable supplying electric power from said surface level to said stator; said shaft comprising a plurality of permanent magnets spaced linearly in said axial an actuator housing and a seal defining a chamber substantially isolated from said well fluids; said stator and said shaft disposed in said chamber and said chamber being sealed by said actuator housing and said seal such that said inner passage of said shaft is substantially isolated from said well fluids; said chamber containing a liquid and said liquid substantially sealed within said chamber by said actuator housing and said seal; said shaft and said chamber configured and arranged such that said liquid will substantially flow through said inner passage of said shaft with linear movement of said shaft relative to said stator; and said seal comprising a pressure compensator configured and arranged to normalize pressure differences between outside said chamber and inside said chamber.
Claim 2 should read --The oil well installation set forth in claim 1, wherein: said actuator housing comprises a first end portion and said linear actuator 
Claim 3 should read --The oil well installation set forth in claim 1, wherein said pressure compensator comprises a bladder in said chamber and a pressure port extending through an end cap actuator housing and said seal.--
Claim 4 should read --The oil well installation set forth in claim 1, wherein: said actuator housing comprises a first cylinder portion defining a first subchamber, a second cylinder portion defining a second subchamber, and a third cylinder portion defining a third subchamber; said stator is disposed in said second subchamber and is fixed to said second cylinder portion; and said shaft is configured and arranged to reciprocate linearly in a first axial direction into said first subchamber and to reciprocate linearly in a second axial direction into said third subchamber.--
Claim 5 should read --The oil well installation set forth in claim 4, wherein: said actuator housing comprises a first end portion at a first distal end of said first cylinder portion and said linear actuator comprises an actuator rod connected to a first distal end of said shaft for movement therewith and disposed in said first subchamber and having a portion sealingly penetrating said first end portion of said actuator housing; and said pump comprises a pump housing connected to said first cylinder portion of said actuator housing and a piston disposed in said pump housing and configured and arranged to reciprocate linearly in an axial actuator housing for movement therewith.
Claim 6 should read --The oil well installation set forth in claim 5, comprising an annular seal element between said first end portion and said actuator rod.--
Claim 23 should read --A linear actuator for pumping, comprising: a stator having an inner opening; a shaft comprising a plurality of permanent magnets spaced linearly in an 
Claim 30 should read --A linear actuator for pumping, comprising: a stator having an inner opening; a shaft comprising a plurality of permanent magnets spaced linearly in an 
Claim 33 should read -- The linear actuator set forth in claim 32, wherein a 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claims 1, 23 & 30, the prior art of record teaches almost all of the limitations of Claims 1, 23 & 30, but does not teach “said chamber containing a liquid and said liquid substantially sealed within said chamber by said housing and said seal”.  Therefore, the prior art of record fails to disclose each of the limitations of Claims 1, 23 & 30.  The closest art of record is Bolding (5,831,353).  However, Bolding relies on the well-fluid to move through the chamber --the volume within housing 37-- to operate.  Therefore, one of ordinary skill in the art would not conclude the liquid -i.e., the well fluid-- would not be substantially sealed within the chamber, but is instead designed to not be sealed within the chamber..  It would not be obvious to one of 
Claims 2-14 depend on Claim 1, so are also allowed.
Claims 24-29 depend on Claim 23, so are also allowed.
Claims 31-33 depend on Claim 30, so are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746